*389Opinion by
Wilson, J.
In accordance with stipulation of counsel that the items marked “K” consist of kidskin plates the same in all material respects as those the subject of Kung Chen Fur Corpn. v. United States (29 Cust. Ct. 266, C. D. 1480), or Prime Fur Corp. v. United States (37 Cust. Ct. 83, C. D. 1802) and the items marked “L” of lambskin plates similar to those the subject of A. S. Gold & Bro., Inc. v. United States (33 Cust. Ct. 120, C. D. 1643) or C. D. 1802, supra, the claim for free entry under paragraph 1681 was sustained.